       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 1 of 33




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

HE DEPU, et al.,
                                            No. 1:17-0635-RDM
                   Plaintiffs,
                                            Judge Randolph D. Moss
             v.

OATH HOLDINGS, INC., et al.,

                   Defendants.


 MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ RULE 65 MOTION FOR
                  PRELIMINARY INJUNCTION
           Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 2 of 33




                                                    TABLE OF CONTENTS

Table of contents.............................................................................................................................. i

Table of authorities ........................................................................................................................ iii

I.         Preliminary statement ......................................................................................................... 1

II.        Statement of facts................................................................................................................ 2

III.       Legal standard ..................................................................................................................... 8

IV.        Argument ............................................................................................................................ 9

           A.         Plaintiffs are likely to succeed on the merits. ......................................................... 9

                      1.         Plaintiffs are likely to prevail on the issue of trust intent. .......................... 9

                      a.         The Settlement Agreement unambiguously manifests trust intent. ............ 9

                      b.         There is no ambiguity about the Settlement Agreement’s
                                 provisions relating to trust intent, and thus this Court will have no
                                 occasion to consider extrinsic evidence on the issue. ............................... 11

                      c.         Even if the Court were to consider the contemplated testimony,
                                 that testimony could not overcome the Settlement Agreement’s
                                 manifestation of trust intent. ..................................................................... 12

                      d.         Even if the Court were to consider extrinsic evidence, such
                                 evidence overwhelmingly supports, rather than negates, trust
                                 intent. ........................................................................................................ 13

                      2.         Plaintiffs are likely to prevail on the issue of the irrevocable nature
                                 of the trust. ................................................................................................ 14

                      3.         Plaintiffs are likely to prevail on the issue of special-interest
                                 standing. .................................................................................................... 15

                      4.         Plaintiffs are likely to prevail on their claim that the Laogai
                                 Defendants breached their fiduciary duties to the trust’s
                                 humanitarian purpose and must therefore pay damages to the
                                 trust’s humanitarian purpose..................................................................... 18

                      5.         Plaintiffs are likely to prevail on their claim to modify and remove
                                 the LRF’s status as a beneficiary of the trust............................................ 19

           B.         The trust’s humanitarian purpose is likely to suffer irreparable harm in the
                      absence of preliminary relief. ............................................................................... 20


                                                                        i
     Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 3 of 33




     C.         The balance of harms are in Plaintiffs’ favor........................................................ 23

     D.         The public interest favors a preliminary injunction.............................................. 26

V.   Conclusion ........................................................................................................................ 26




                                                                 ii
          Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 4 of 33




                                            TABLE OF AUTHORITIES*

Cases

Abdelrhman v. Ackerman, 76 A.3d 883 (D.C. 2013).................................................................... 12

Allard v. Pacific Nat’l Bank, 99 Wn. 2d 394 (Wash. 1983) ......................................................... 27

Beckett v. Air Line Pilots Association, 995 F.2d 280 (D.C. Cir. 1993) .................................. 10, 11

Burbridge v. Howard University, 305 A.2d 245 (D.C. 1973) ...................................................... 12

C S Nat. Bank v. Haskins, 254 Ga. 131 (1985)............................................................................. 26

Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290 (D.C. Cir. 2006)......................... 9

Cobell v. Babbitt, 52 F. Supp. 2d 11 (D.D.C. 1999)..................................................................... 20

D’Agrosa v. Coniglio, 824 N.Y.S.2d 761 ..................................................................................... 13

Family Federation for World Peace v. Hyun Jin Moon, 129 A.3d 234 (D.C. 2015) ............. 16, 17

Gryce v. Lavine, 675 A.2d 67 (D.C.1996) .................................................................................... 12

*He Depu v. Yahoo! Inc., 950 F.3d 897 (D.C. Cir. 2020) ..................................................... passim

Hooker v. Edes Home, 579 A.2d 608 (D.C. 1990) ....................................................................... 16

In re Trusteeships Under Will of Drake, 195 Minn. 464 (1935) .................................................. 26

Lofchie v. Washington Square LTD, 580 A.2d 665 (D.C. 1990).................................................. 25

Porter Novelli, Inc. v. Bender, 817 A.2d 185 (D.C. 2003) ........................................................... 26

Re Sources for Sustainable Cmty. v. Bldg. Indus. Ass’n of Wash. (In re Wash. Builders
       Benefit Trust), 293 P.3d 1206 (Wash. Ct. App. 2013)...................................................... 13

*Sprint Sols., Inc. v. Mobile Now, Inc., No. CV 19-3752 (JDB), 2020 WL 136285
       (D.D.C. Jan. 13, 2020) ................................................................................................ 23, 24

Terry v. Conlan, 131 Cal. App. 4th 1445 (2005).......................................................................... 27

Weiner v. Mullaney, 59 Cal.App.2d 620 (1943) ........................................................................... 13

*Wyman v. Roesner, 439 A.2d 516 (D.C. 1981)............................................................... 10, 11, 12



*
    Pursuant to Local Rule 7(a), asterisks denote the authorities on which counsel chiefly relies.

                                                                 iii
           Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 5 of 33




Y.M.C.A. of City of Wash. v. Covington, 484 A.2d 589 (D.C. 1984)........................................ 9, 23

Statutes

D.C. CODE § 19-1308.3 ................................................................................................................ 19

Treatises

RESTATEMENT (SECOND) OF TRUSTS § 348..................................................................................... 7

RESTATEMENT (THIRD) OF TRUSTS § 13........................................................................................ 12

RESTATEMENT (THIRD) OF TRUSTS § 88........................................................................................ 24




                                                                   iv
          Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 6 of 33




I.        PRELIMINARY STATEMENT

          When Yahoo1 entrusted the $17.3 million Yahoo Human Rights Fund to the LRF in

2007, it created a trust relationship with respect to the Fund obligating the LRF to spend the

money on “three purposes only,” the first of which was humanitarian and legal assistance to

Chinese dissidents imprisoned for online dissent. Ex. 1 at YAHOO_PROD_0000216.2 Since

then, however, the LRF has spent more than $10 million on itself, while spending a measly

$700,000—or four percent of the Fund—on the Fund’s humanitarian purpose. Exs. 5-18. As

such, there can be little doubt that the LRF has badly violated its obligations to that purpose.

          Nor can there be much doubt that neither the LRF nor the LHRO will be able to pay any

judgment requiring them to restore monies to that purpose. Their tax records indicate that neither

have any meaningful sources of revenue. Exs. 5-28. Indeed, while the LRF engaged in various

forms of fundraising before 2007, it largely stopped doing so after the creation of the trust. Exs.

5-18. As for the LHRO, it has never engaged in fundraising. Exs. 19-28. Thus, every cent of

Fund monies spent on matters unrelated to humanitarian assistance is, for all intents and

purposes, monies taken from the Fund’s humanitarian purpose that will never be repaid. Under

well-established law, that bleak reality constitutes an irreparable injury.

          The posture of this case risks deepening that injury. It is apparent that the Laogai

Defendants are using Fund assets on their legal defense. On April 7, 2021, counsel for Plaintiffs

asked counsel for Laogai Defendants and the Yahoo Defendants to disclose whether “any of the



1
  Defendants are the Laogai Research Foundation and the Laogai Research Foundation-CA
(“LRF”), and the Laogai Human Rights Organization (“LHRO,” and together with the LRF, the
“Laogai Defendants”); Oath Holdings, Inc. (“Yahoo”), Michael Callahan (“Callahan”), and
Ronald Bell (“Bell,” and together with Yahoo and Callahan, the “Yahoo Defendants”); and the
Estate of Harry Wu (“Wu Estate”).
2
    Citations to “Ex. __” are to exhibits to the concurrently filed Declaration of Times Wang.

                                                    1
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 7 of 33




Laogai Defendants’ legal expenses have been paid, directly or indirectly, using Fund assets.” Ex.

37. On April 16, counsel for the Laogai Defendants responded by declining to share that

information. Ex. 38. As such, it is apparent the answer is yes. Indeed, the Laogai Defendants’ tax

records reflect substantial spending on legal fees since Plaintiffs filed this action. E.g., Exs. 16-

17 at Part I, Line 16a (reflecting a substantial increase in the LRF’s legal fees during the period

immediately after Plaintiffs filed this action). And though neither has provided their tax records

or other financial information for 2020 or 2021, it stands to reason that their legal fees for this

case will increase significantly now that the case is in discovery, exacerbating the irreparable

injury to the Fund’s humanitarian purpose.

       Mitigating and preventing that irreparable injury is the purpose of this motion. Thus, for

the reasons below, the Court should preliminary enjoin the LRF and the LHRO from spending

any remaining monies traceable to the $17.3 million Fund that they control on anything other

than humanitarian and legal assistance to Chinese dissidents imprisoned for online dissent.

II.    STATEMENT OF FACTS

       On November 9, 2007, the Settlement Agreement was reached, resolving an action

entitled Wang Xiaoning et al. v. Yahoo!, Inc. et al., No. 07-cv-02151 (N.D. Cal.). Ex. 1 at

YAHOO_PROD_0000216. Although the LRF was not a party to that action, and thus had no

claims to dismiss as part of the Settlement Agreement, it was made a party to the agreement. Id.

at YAHOO_PROD_0000216-17 (no dismissal of claims by the LRF). That was because the

Settlement Agreement provided that the LRF was to serve as the trustee of three buckets of

monies paid by Yahoo, each of which was expressly made “in trust” to the LRF. Id. at

YAHOO_PROD_0000217. The first bucket consisted of $3.2 million to the family of plaintiff

Wang Xiaoning. The second bucket consisted of $3.2 million to the family of plaintiff Shi Tao.

Id. And the third bucket consisted of $17.3 million to establish the Fund. Id.
                                                   2
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 8 of 33




       Recognizing that the monies did not belong to the LRF, the LRF opened three new bank

accounts to receive the payments, each of which was titled in the name of the monies’ equitable

beneficiaries. Ex. 2 at YAHOO_PROD_0000235. The “Title on Account” for the payment

benefiting the family of plaintiff Wang Xiaoning named his wife Yu Ling: “The Laogai Research

Foundation Fundraising Account: Harry Wu/Yu Ling.” Id. For plaintiff Shi Tao, the “Title of

Account” named his mother Gao Qinsheng: “The Laogai Research Foundation Fundraising

Account: Harry Wu/Gao Qinsheng.” Id. And for monies at issue here, the title named the Fund:

“The Laogai Research Foundation Fundraising Account: Harry Wu/YHR Fund.” Id.

       This was in keeping with the LRF’s obligation, imposed on it by Yahoo, not to

commingle the Settlement Agreement monies with the LRF’s own money. Ex. 1 at

YAHOO_PROD_0000217. Yahoo also imposed other obligations, including that the LRF report

to Yahoo about how the Fund was being spent, id. at YAHOO_PROD_0000218-19; that the LRF

establish a Board of Directors that would “have the power and authority to direct the activities

and expenditures of the YHR Fund, subject to the restrictions set forth in this agreement[,]” id. at

YAHOO_PROD_0000221; and that the LRF “consult with Yahoo! regarding the composition

and membership of the Board of Directors before making any appointments to the Board.” Id.

       Of course, the most important obligation Yahoo imposed on the LRF was that the Fund

be spent on “three purposes only: (a) to provide humanitarian and legal assistance primarily to

persons in or from the People’s Republic of China who have been imprisoned for expressing

their views through Yahoo! or another medium; (b) to resolve claims primarily by such persons,

or persons threatened with prosecution or imprisonment, against the Yahoo! Entities or any

Yahoo! subsidiary or affiliate; and (c) for payment of Foundation operating expenses and the




                                                 3
           Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 9 of 33




Foundation’s educational work conducted in the United States in support of human rights, to the

extent provided below.” Id. at YAHOO_PROD_0000218.

       Yahoo did not impose any limits on how much could be spent on the first two purposes.

Id. To the contrary, with respect to the first purpose, Yahoo required that the LRF and its then

“Executive Director, Harry Wu . . . use their best efforts to maximize the benefits achieved

through their use of a portion of the YHR Fund for humanitarian and legal assistance.” Id. By

contrast, Yahoo did impose a $1 million per year limit on the third purpose, the LRF’s operating

expenses. Id. According to Yahoo’s then-CEO Jerry Yang, and consistent with the text of the

Settlement Agreement, that was meant to “make sure most of the [F]und goes to humanitarian

and legal help for dissidents, and not to the [LRF’s] operating expenses.” Ex. 4 at

YAHOO_PROD_0000922.

       Unfortunately, the LRF failed to abide by these obligations—badly. Based on the LRF’s

latest publicly available tax records, the vast majority of the Fund—upwards of $10 million—has

been spent on the LRF’s operating expenses, while a comparatively puny $700,000 has been

spent on humanitarian and legal help for dissidents.

       Below is a summary of the LRF’s spending on each category, as gleaned from its tax

records.

                    Tax Year            LRF humanitarian         LRF operating and
                                           spending3              administrative
                                                                    expenses4
                       2007                           $135,987            $939,617




3
  Figures from Ex. 7 at Part II, Line 43; Exs. 8-13 at Part IX, Line 24; Ex. 14 at Schedule F, Part
III; Ex. 15 at p. 15; Exs. 16-17 at Part I, Line 25; and Ex. 18 at Part I, Line 25 and Part XV.
4
  Figures obtained by subtracting humanitarian spending from the LRF’s total expenses, as
reported at Ex. 7 at Part I, Line 17; Exs. 8-15 at Part I, Line 18; and Exs. 15-18 at Part I, Line 26.

                                                  4
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 10 of 33




                    Tax Year           LRF humanitarian          LRF operating and
                                          spending3               administrative
                                                                    expenses4
                       2008                          $177,5405           $1,299,332
                       2009                           $248,495           $1,272,692
                       2010                            $54,910           $1,493,303
                       2011                            $28,424           $1,270,306
                       2012                            $20,852           $1,323,080
                       2013                            $22,496           $1,236,751
                       2014                            $19,802           $1,301,791
                       2015                             $1,578           $1,054,436
                       2016                                 $0             $903,508
                       2017                                 $0           $1,262,437
                       2018                                $06             $722,185
                      TOTAL                           $708,506         $14,079,438

       As for how much of that spending is traceable to the Fund, the Laogai Defendants’ tax

records once again tell the story.

               Tax       LRF Net         LHRO Net           Laogai Defendants’ Net
               Year       Assets7         Assets8                   Assets
               2005         $35,532             N/A                          $35,532
               2006         $50,887             N/A                          $50,887
               2007     $16,268,275             N/A                     $16,268,275
               2008     $14,962,895             N/A                     $14,962,895
               2009      $8,934,749             N/A                       $8,934,749
               2010      $1,982,807       $4,839,981                      $6,822,788
               2011      $2,540,252       $5,337,669                      $7,877,921
               2012      $2,803,158       $5,187,770                      $7,990,928
               2013      $2,785,512       $4,832,093                      $7,617,605

5
 The LRF reported $727,540 in humanitarian aid, but $550,000 of that was actually spent on the
Fund’s second purpose, namely settling claims against Yahoo. See Ex. 3 at
YAHOO_PROD_0000587. As such, Plaintiffs have not counted that amount towards the LRF’s
spending of Fund monies on humanitarian assistance.
6
 The LRF reported $96,250 in contributions, gifts, and grants paid in tax year 2018, but as can
be seen from Ex. 18 Part XV, none of that constituted humanitarian assistance.
7
 Figures from Exs. 5-7 at Part I, Line 21; Exs. 9-14 at Part I, Line 22; and Exs. 15-18 at Part II,
Line 30
8
 Figures from Exs. 19-25 at Part I, Line 22; Exs. 25-27 at Part II, Line 30; and Ex. 28 at Part II,
Line 29.

                                                 5
           Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 11 of 33




                 Tax        LRF Net        LHRO Net          Laogai Defendants’ Net
                 Year        Assets7        Assets8                  Assets
                 2014       $2,561,060      $3,772,042                     $6,333,102
                 2015       $2,435,766      $5,692,542                     $8,128,308
                 2016       $2,481,032      $5,183,352                     $7,664,384
                 2017       $2,214,491      $4,034,751                     $6,249,242
                 2018       $2,160,055      $3,219,291                     $5,379,346
                 2019        Unknown        $2,770,223                      Unknown

           As can be seen, the Laogai Defendants’ assets ballooned in tax year 2007, the year the

Fund was created. Further, as the below indicates, while the LRF previously obtained

contributions and grants from sources other than the Fund (mainly governmental sources), for

many years now, its sole source of contributions and grants has been the LHRO.

                            Sources of LRF’s contributions and grants9
    Tax            Direct public         Government           Related                  Total
    Year        support/fundraising                        organization          contribution and
                   events/other                              (LHRO)                   grants
    2005                        $9,604        $298,032                N/A                 $307,636
    2006                       $22,515        $298,000                N/A                 $320,515
    2007                   $18,314,748        $280,000                N/A              $18,594,748
    2008                        $3,155        $280,000                N/A                 $283,155
    2009                       $15,324         $53,000                N/A                  $68,324
    2010                       $13,729              $0         $2,214,292               $2,228,021
    2011                       $10,455              $0         $1,850,000               $1,860,455
    2012                      $316,395              $0         $1,112,400               $1,428,795
    2013                       $15,088              $0         $1,093,000               $1,108,088
    2014                        $5,452              $0         $1,000,000               $1,005,452
    2015                            $0              $0           $841,000                 $844,512
    2016                            $0              $0           $785,270                 $785,358
    2017                            $0              $0           $760,936                 $760,936
    2018                            $0              $0           $539,549                 $539,549

           As for the LHRO, its articles of incorporation make clear that was created with the

express mission of advancing the Fund’s first and third purposes. In particular, its articles



9
 Figures from Exs. 5-7 at Part I, Line 1; Exs. 8-14 at Part VIII, Line 1; and Exs. 15-18 at
Schedule B.

                                                   6
            Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 12 of 33




provide that the LHRO’s purposes are to help the LRF provide “humanitarian and legal

assistance primarily to persons in or from the People’s Republic of China who have been

imprisoned for expressing their views,” and to help it with its “ongoing operational expenses[.]”

Ex. 32 at YAHOO_PROD_00006000. These, of course, are the Fund’s first and third purposes.

            Meanwhile, the LHRO’s tax records make clear that it has only ever been funded by

monies traceable to the Fund.

                           Sources of LHRO’s contributions and grants10
     Tax            Direct public        Government         Related                    Total
     Year        support/fundraising                      organization           contribution and
                    events/other                             (LRF)                    grants
     2010                            $0             $0        $5,313,361                $5,313,361
     2011                            $0             $0        $3,412,896                $3,412,896
     2012                            $0             $0                $0                        $0
     2013                            $0             $0                $0                        $0
     2014                            $0             $0                $0                        $0
                                      11
     2015                  $3,073,420               $0                $0                $3,073,420
     2016                            $0             $0                $0                        $0
     2017                            $0             $0                $0                        $0
     2018                            $0             $0                $0                        $0

            Given the foregoing facts, several things are clear.

            First, when Yahoo transferred the monies constituting the Fund to the LRF, it intended to

create “‘a fiduciary relationship with respect to [the Fund], subjecting the person by whom title



10
  Figures from Exs. 5-7 at Part I, Line 1; Exs. 8-14 at Part VIII, Line 1; and Exs. 15-18 at
Schedule B.
11
   This amount was previously held in a separately created 2009 non-charitable trust designed to
carry out the Fund’s second purpose of resolving claims against Yahoo. See Exs. 29-30
(documents relating to 2009 trust). A separate vehicle was needed because significant conflicts
were being generated by the LRF being tasked with handling Yahoo’s legal matters for Yahoo’s
benefit, including, from the LRF’s perspective, putting the LRF’s 26 U.S.C. § 501(c)(3) status at
risk. See Ex. 31 at YAHOO_PROD_0000199 and Ex. 32 at YAHOO_PROD_0000342 (“Mr. Wu
indicated that he was strongly opposed to the notion that LRF would in any represent Yahoo!
from a legal standpoint and stated that under no circumstances would he be willing to instruct
beneficiaries of the Fund not to sue Yahoo!.”)

                                                      7
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 13 of 33




to the property is held [i.e., the LRF] to equitable duties to deal with the property for a charitable

purpose.’” He Depu v. Yahoo! Inc., 950 F.3d 897, 903 (D.C. Cir. 2020) (quoting RESTATEMENT

(SECOND) OF TRUSTS § 348). In other words, the Settlement Agreement manifests an intent on

Yahoo’s part to create a trust over the Fund of which the LRF would be trustee—including of the

Fund’s charitable, humanitarian purpose.

       Second, of the $17.3 million Fund, at most only around $6 million remains. Third, by

spending so much of the Fund on itself, and so little on humanitarian and legal assistance, the

LRF has badly violated its obligations as a trustee of the Fund’s humanitarian purpose. Fourth,

by continuing to transfer so much Fund monies to the LRF without requiring the LRF to spend

more on humanitarian assistance, the LHRO has similarly violated its obligations as a trustee of

that purpose. Fifth, given that neither the LRF nor the LHRO has demonstrated any willingness

or ability to raise revenue or obtain funding from any source other than monies traceable to the

Fund, neither will be able to pay any judgment requiring them to restore wrongfully spent money

to the Fund’s humanitarian purpose.

       Given all this, and as discussed in more detail below, Plaintiffs are entitled to a

preliminary injunction requiring the Laogai Defendants to stop spending any remaining monies

traceable to the Fund on anything other than the Fund’s humanitarian purpose—that is,

humanitarian and legal assistance to Chinese dissidents imprisoned for online dissent.

III.   LEGAL STANDARD

       Under both D.C. and federal law, a preliminary injunction analysis “consists of four

considerations: (1) whether the moving party is in imminent danger of suffering irreparable harm

in the absence of preliminary relief; (2) whether there is substantial likelihood that the moving

party will prevail on the merits; (3) whether the moving party will suffer more harm if the relief

is not granted than will the opposing party if relief is granted; and (4) whether the public interest
                                                  8
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 14 of 33




will be served by issuance of the injunction.” Y.M.C.A. of City of Wash. v. Covington, 484 A.2d

589, 591 (D.C. 1984). See also, e.g., Chaplaincy of Full Gospel Churches v. England, 454 F.3d

290, 297 (D.C. Cir. 2006) (“To warrant preliminary injunctive relief, the moving party must

show (1) a substantial likelihood of success on the merits, (2) that it would suffer irreparable

injury if the injunction were not granted, (3) that an injunction would not substantially injure

other interested parties, and (4) that the public interest would be furthered by the injunction.”)

IV.    ARGUMENT

       A.      Plaintiffs are likely to succeed on the merits.

       Plaintiffs are likely to succeed on their claim that the Fund is an irrevocable charitable

trust established in part for the purpose of providing humanitarian and legal assistance to Chinese

dissidents imprisoned for online dissent, as well as their claim that Defendants were trustees who

breached their fiduciary duties to that purpose. Indeed, in all the briefing thus far, Defendants

have not disputed that, if they owed fiduciary duties to Fund’s humanitarian purpose, they have

breached those duties. Instead, their defense strategy has focused on technical legal arguments,

not factual ones. Plaintiffs have now defeated those arguments, and, as discussed below,

Defendants are unlikely to alter that reality through additional discovery.

               1.      Plaintiffs are likely to prevail on the issue of trust intent.

                       a.      The Settlement Agreement unambiguously manifests trust
                               intent.

       There is little doubt that Plaintiffs will prevail on the key issue in this case: whether the

Settlement Agreement created a charitable trust. After all, the facts leading to that conclusion are

essentially all contained in the unalterable text of the Settlement Agreement itself. And, as the

D.C. Court of Appeals has made clear, “[i]f the intent [to establish a trust] is manifest in the




                                                  9
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 15 of 33




language of the [instrument], the inquiry ends there.” Wyman v. Roesner, 439 A.2d 516, 520

(D.C. 1981).

        Here, the D.C. Circuit has already construed the Settlement Agreement and concluded

that trust intent is manifest therein. First, citing Beckett v. Air Line Pilots Association, 995 F.2d

280, 287 (D.C. Cir. 1993) for the principle that trust intent may be manifested by “the

articulation of all the essential elements of a trust,” it noted that the Settlement Agreement

“identifies all of them: a trustee (the Foundation), trust property ($17.3 million), and a charitable

purpose (“humanitarian and legal assistance” to persons meeting specified criteria).” He Depu,

950 F.3d at 902.

        The D.C. Circuit then noted that “the Settlement Agreement specifically directs that

Yahoo’s payments to the Foundation be ‘made in trust.’” Id. This too manifested trust intent, as

“the Bogert treatise states that in the context of a transfer to a charitable corporation (like the

Foundation), if the transfer ‘used the word “in trust,” that language may be used to find an intent

to make the corporation a trustee.’” Id. (cleaned up).

        The D.C. Circuit further noted that manifestation of trust intent can be found in the

“articulation of the ‘specifics necessary to implement and administer the trust.’” Id. (citing

Beckett, 995 F.2d at 287). Here, too, it held that the text of the Settlement Agreement included

such a manifestation. “[T]he Settlement Agreement subjects the Foundation’s handling of the

Fund to trust-like restrictions, and does so in imperative language.” Id. at 902. “It prohibits the

Foundation from commingling Fund monies with its own general funds . . . , an indicator of trust

intent.” Id. “It provides that the money ‘may be used for three purposes only,’ ‘shall not be used’

for specified prohibited purposes, and includes specific mechanisms to remedy ‘any

disbursements that do not conform to the stated purposes’ of the Fund.” Id. at 902–03. “The



                                                  10
          Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 16 of 33




Agreement also bars the Foundation from spending more than $1 million per year of the Fund on

its own operating expenses . . . and requires it to provide semi-annual reports of its activities.” Id.

at 903.

          Thus, under the D.C. Circuit’s construction of the Settlement Agreement, trust “intent is

manifest in the language of the [Settlement Agreement.]” Wyman, 439 A.2d at 520. As such,

under D.C. law, “the inquiry ends there.” Id. Therefore, Plaintiffs are virtually certain to prevail

on the issue of trust intent—and thus, on the issue of the creation of a charitable trust.

                         b.      There is no ambiguity about the Settlement Agreement’s
                                 provisions relating to trust intent, and thus this Court will have
                                 no occasion to consider extrinsic evidence on the issue.

          During a hearing on June 2, 2021, the Yahoo Defendants indicated that they will present

testimony from Yahoo corporate representatives that Yahoo did not intend for the Settlement

Agreement to create a trust. But it is black-letter law that, absent a showing of ambiguity in the

Settlement Agreement, such testimony is extrinsic evidence that is inadmissible for the purposes

of disputing trust intent. E.g., Wyman, 439 A.2d at 520; Abdelrhman v. Ackerman, 76 A.3d 883,

890 (D.C. 2013) (“But we do not reach the issue of the parties’ subjective intent where the text is

unambiguous.”). And given that Defendants previously argued to the D.C. Circuit that the

Settlement Agreement’s “plain and unambiguous terms. . . reflect no charitable trust intent[,]”

Ex. 34 at 23 (emphasis added), they cannot now argue otherwise.

          In all events, the fact that Defendants intend to dispute Plaintiffs’ interpretation of the

Settlement Agreement with respect to trust intent does not render it ambiguous. Gryce v. Lavine,

675 A.2d 67, 69 (D.C.1996) (“A contract is not rendered ambiguous merely because the parties

disagree over its proper interpretation.”). Rather, Defendants must show that the Settlement

Agreement’s provisions manifesting trust intent are “fairly susceptible of different constructions



                                                    11
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 17 of 33




or interpretations, or of two or more different meanings.” Burbridge v. Howard University, 305

A.2d 245, 247 (D.C. 1973).

       Given the D.C. Circuit’s construction of the Settlement Agreement as manifesting trust

intent—indeed, as having all the “hallmarks of the charitable trust[,]” He Depu, 950 F.3d at

903—without any suggestion of ambiguity on the question, the Yahoo Defendants will not be

able to make this showing. As such, their contemplated testimony disputing trust intent will not

be admissible to dispute trust intent.

                       c.      Even if the Court were to consider the contemplated testimony,
                               that testimony could not overcome the Settlement Agreement’s
                               manifestation of trust intent.

       Even if the Court were to consider the contemplated testimony, such testimony could not

overcome the Settlement Agreement’s manifestation of trust intent. Indeed, case law is replete

with examples courts disregarding a settlor’s self-serving denial of trust intent in the face of

textual manifestation of intent. E.g., D’Agrosa v. Coniglio, 824 N.Y.S.2d 761 (Sup. Ct. 2006)

(holding that trust existed despite “Defendant vehemently den[ying] that his intention was to

establish a trust and argu[ing] that the documents manifest a contract only”); Weiner v. Mullaney,

59 Cal.App.2d 620, 631 (1943) (holding, over settlor-defendant’s denial of trust intent, that “the

letters initialed by defendant sufficiently disclose a trust intent”); Re Sources for Sustainable

Cmty. v. Bldg. Indus. Ass’n of Wash. (In re Wash. Builders Benefit Trust), 293 P.3d 1206, 1221

(Wash. Ct. App. 2013) (“That the individual Participants, in their responses to deposition

questions, denied their intent to create a trust has no bearing on the trial court’s finding that the

enrollment agreements created an express trust because the Participants’ intent to create the trust




                                                  12
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 18 of 33




was embodied in the enrollment agreements.”).12 Thus, the contemplated testimony will not

overcome the Settlement Agreement’s manifestation of trust intent.

                       d.     Even if the Court were to consider extrinsic evidence, such
                              evidence overwhelmingly supports, rather than negates, trust
                              intent.

       Finally, even if the Court were to consider extrinsic evidence, such evidence

overwhelming supports trust intent. First, Yahoo and its executives repeatedly stated, in public

and in private, that they created the Fund out of genuine humanitarian impulses. For example, in

a question-and-answer drafted for publicity purposes, Yahoo’s response as to why it was entering

the Settlement Agreement was that it “was not a legal calculation but a humanitarian decision

made by Jerry [Yang] and the company.” Ex. 35 at YAHOO_PROD_0000913. An

accompanying press release reinforced that point, quoting Yang as saying that Yahoo was

“working to establish a Human Rights Fund to provide humanitarian and legal aid to dissidents

who have been imprisoned for expressing their views online[,]” and that Yahoo was taking such

action to ensure “our actions match our values[.]” Id. Similarly, in a letter to Congress, Yahoo’s

outside counsel reiterated that “Yahoo! established the Yahoo! Human Rights Fund with the

express purpose of providing humanitarian and legal support to political dissidents who have

been imprisoned for expressing their views online, as well as [to] support their families.” Ex. 36

at YAHOO_PROD_0000027.




12
   To the extent the contemplated testimony is that Yahoo did not realize the relationship it was
creating would be considered a charitable trust, such testimony would be immaterial to the
analysis. See RESTATEMENT (THIRD) OF TRUSTS § 13, comments a and b (“It is immaterial
whether or not the settlor knows that the intended relationship is called a trust, and whether or
not the settlor knows the precise characteristics of a trust relationship. The manifestation of
intention requires an external expression of intention as distinguished from undisclosed
intention.”).

                                                13
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 19 of 33




        Privately, too, Yahoo’s message was the same. For example, a Yahoo executive told a

lawyer for two Chinese Yahoo users that “providing support to families of those harmed by their

free expression” was “the very reason that Yahoo! established the YHR Fund.” Ex. 39 at

YHRF_PL-00016. In another private email, a Yahoo executive told an employee at the LRF that

“we need to use the Fund for its intended purposes regarding online dissent.” Ex. 40 at

YHRF_PL-00007. And in another private email between Yang and Wu relating to drafts of the

Settlement Agreement, Yang personally made edits in order “to make sure most of the [F]und

goes to humanitarian and legal help for dissidents[.]” Ex. 4 at YAHOO_PROD_0000922. As the

D.C. Circuit recognized, these public and private statements “are probative of trust intent.” He

Depu, 950 F.3d at 903.

        Additionally, the details and mechanics of the payments Yahoo made to the LRF reveal

trust intent. As discussed above, the LRF opened dedicated bank accounts for accepting monies

transferred pursuant to the Settlement Agreement, including the monies constituting the Fund.

Ex. 2 at YAHOO_PROD_0000235. Those accounts were titled not just in the LRF’s name, but

in the name of the monies’ equitable beneficiaries, including, as relevant here, the “YHR Fund.”

Id. Thus, as the D.C. Circuit recognized—and as the Defendants conceded on appeal—the LRF

held “legal but not equitable title to the Fund[.]” He Depu, 950 F.3d at 903 n.6. And, as the D.C.

Circuit held, this too is probative of trust intent. Id.

        Given all this, there can be little doubt that Plaintiffs are likely to succeed on the issue of

trust intent.

                2.      Plaintiffs are likely to prevail on the issue of the irrevocable nature of
                        the trust.

        Likely in recognition of this reality, the Laogai Defendants recently attempted a last-ditch

effort to avoid liability, namely the argument that the trust was revocable, such that no duties


                                                    14
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 20 of 33




were owed to Plaintiffs as beneficiaries of the trust’s humanitarian purpose. In rejecting that

argument, this Court relied on “[t]he terms of the settlement,” which “expressly provided that the

settlement could be modified only with the consent of all parties[.]” Dkt. 93 (Mem. Op. and

Order) at 24. As such, “the trust could not be revoked by the settlor alone[,]” a fact that led

inexorably to the conclusion that “the trust is irrevocable.” Id.

        Given that the irrevocable nature of the trust is also based on the unalterable terms of the

Settlement Agreement, no amount of discovery is likely to alter this reality—and with it, the

reality that Defendants owed duties to the trust’s humanitarian purpose and its beneficiaries, such

as Plaintiffs.

                 3.    Plaintiffs are likely to prevail on the issue of special-interest standing.

        Plaintiffs are also likely to prevail on the issue of special-interest standing under the

controlling cases of Hooker v. Edes Home, 579 A.2d 608 (D.C. 1990) and Family Federation for

World Peace v. Hyun Jin Moon, 129 A.3d 234 (D.C. 2015). Traditionally, private litigants like

Plaintiffs could not enforce charitable trusts, for fear that charitable trusts—which, by definition,

benefit many—would be depleted by vexatious litigation instituted by disappointed, self-

proclaimed beneficiaries. In the District of Columbia, however, the traditional rule does not

apply if the relevant beneficiary class is “sharply defined” and “limited in number,” Hooker, 579

A.2d at 614, and if the plaintiffs are challenging an extraordinary measure taken by the trustees,

as opposed to a decision within the trustees’ discretion. Indeed, as the D.C. Circuit recognized,

the D.C. Court of Appeals has explicitly announced a “relaxation” of the traditional rule “in light

of the ‘exponential expansion of charitable institutions’ and a ‘busy Attorney General[.]’” He

Depu, 950 F.3d at 905 (quoting Family Federation, 129 A.3d at 244).

        Plaintiffs are likely to prevail on this issue for several reasons. First, Defendants have

never disputed that Plaintiffs are challenging extraordinary measures, thus meeting one of
                                                  15
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 21 of 33




Hooker’s requirements. Second, no amount of discovery is likely to alter the conclusion that a

class composed of Chinese dissidents imprisoned for online dissent is “sharply defined” and

“limited in number.” Third, no amount of discovery can change the legal reality that the D.C.

Court of Appeals has explicitly relaxed the traditional rule to account for the explosion of

charitable institutions and the inability of public officials in D.C. to adequately ensure all of them

are complying with their charitable missions.

       Indeed, of these, only the nature of the beneficiary class is even theoretically susceptible

to factual challenge. But even then, it is difficult to see how Defendants could persuasively

develop the facts in a way that will lead to their ultimate victory. As a practical matter, it makes

little sense to allow a case to proceed past a doctrine meant to prevent vexatious litigation, only

to enforce that doctrine after the litigation—which is undisputedly not vexatious—has completed

discovery. That is especially the case given that, unlike Article III standing, the traditional rule

against charitable beneficiary standing is not a question of jurisdiction.

        Further, given the D.C. Circuit’s opinion, it is hard to imagine what facts Defendants

could even theoretically develop. As both the D.C. Circuit and the D.C. Court of Appeals have

made clear, the way to analyze the beneficiary class is to take a snapshot of that class at the time

of filing. He Depu, 950 F.3d at 907 (analysis focuses on class’s “present members”); Hooker,

579 A.2d at 615 (same). Thus, Defendants cannot try to prove that the PRC government is

becoming more repressive in a way that expands the beneficiary class.

       Indeed, given that D.C. Circuit upheld Plaintiffs’ first amended complaint, see He Depu

at 901 n.1 (“we find that both complaints are sufficient to survive a motion to dismiss”), it is

doubtful that discovery into the numerical size of the class at any point in time can help

Defendants.



                                                  16
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 22 of 33




        Unlike the second amended complaint, Plaintiffs’ first amended complaint did not

include a numerical estimate of the size of the class. See Dkt. 26 at 39–40 (1st Am. Compl.

¶¶ 119–123). Instead, it merely alleged that a beneficiary class composed of “(1) Chinese

persons (2) who are imprisoned in China (3) for exercising their freedom of expression (4)

online” had “interests distinct from that of the general public.” Id. at 49 (1st Am. Compl. ¶ 119).

It further alleged that it was “not easy to become a beneficiary”; that there were not “so many

persons meeting these requirements that the beneficiary class is uncertain and limitless”; that

there was no “difficulty in identifying who falls within the class of beneficiaries”; and that

Plaintiffs were “entitled to preference in the distribution of Trust assets, compared to distributes

who do not meet the requirements of the above-described class.” Id. (1st Am. Compl. ¶¶ 120-

22). Given that these allegations are based, ultimately, on the unalterable text of the Settlement

Agreement and other documents, see He Depu, 950 F.3d at 906 (noting that criteria set forth in

the “[t]he Settlement Agreement and subsequent guidelines have a . . . narrowing effect” on the

nature of the class), and given the D.C. Circuit’s holding that these allegations were sufficient to

meet Hooker, it is difficult to see how Defendants can meaningfully improve their position on

this issue through discovery.

        Even if Plaintiffs were required to prove the numerical size of the class, Defendants have

little chance of prevailing. Plaintiffs have fully disclosed both the data and methodology on

which Plaintiffs’ estimate of 800-1,200 members is based. Dkt. 64 at 51 (2nd Am. Compl.

¶¶ 159–62). Given that the source of the data consists of respected non-governmental

organizations, as well as a U.S. government database, Defendants are unlikely to be able to

meaningfully discredit that data through discovery. And because Plaintiffs’ methodology tends to

inflate the size of the class, contra Plaintiffs’ interests in this action, that methodology too is



                                                   17
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 23 of 33




unlikely to come under meaningful attack as the litigation proceeds. Indeed, though Defendants

have had many chances to dispute the reasonableness of that methodology, they have not

meaningfully tried to do so.

               4.      Plaintiffs are likely to prevail on their claim that the Laogai
                       Defendants breached their fiduciary duties to the trust’s
                       humanitarian purpose and must therefore pay damages to the trust’s
                       humanitarian purpose.

       Finally, Plaintiffs are likely to prevail on their claim that the Laogai Defendants breached

their fiduciary duties to the trust’s humanitarian purpose, entitling them to damages payable to

that purpose. Indeed, none of the Defendants have ever disputed that, if a charitable trust exists,

the non-humanitarian spending described above constitutes a breach of that trust. They have

never argued, for example, that the terms of the trust permitted them to spend such large amounts

of the trust’s assets for their own benefit, and so little on the trust’s humanitarian purpose. Given

that, the only plausible way that discovery will be helpful to them is if it turns out that they spent

more on the trust’s humanitarian purpose than as described above. But there is every reason to

believe that discovery will show the opposite. The Laogai Defendants had every incentive to

maximize the publicly disclosed amounts. Discovery is thus more likely to show these amounts

were overstated rather than understated—and that the Laogai Defendants’ breaches are even

worse than they appear.

       To be sure, the LRF has argued that as a matter of contract, it was entitled to spend $1

million a year of the Fund on itself. See Dkt. 20-1 at 3 (“Thus, the expenditures are in fact not a

breach of the Yahoo Settlement, but an integral part of the Settlement.”) (emphasis in original).

But given that Plaintiffs’ claim sound in trust, this argument is inapposite. Moreover, to the

extent the Settlement Agreement is ambiguous on the relative priority of humanitarian spending

versus spending on the LRF, that ambiguity is emphatically resolved in Plaintiffs’ favor by


                                                  18
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 24 of 33




Yang’s email to Wu emphasizing that he wanted to “make sure most of the [F]und goes to

humanitarian and legal help for dissidents, and not to the [LRF’s] operating expenses.” Ex. 4 at

YAHOO_PROD_0000922 (emphasis added). In all events, given that the provision cited by the

LRF makes clear that $1 million a year is a ceiling for the trust’s spending on the LRF, and given

that no ceiling is set for spending on the trust’s humanitarian purpose, it cannot reasonably be

disputed that it was and remains a breach of duty to the trust’s humanitarian purpose to spend the

trust’s assets so disproportionately on the LRF. E.g., He Depu, 950 F.3d at 904 (“[W]here a trust

has multiple beneficiaries, trustees must act ‘impartially in the distribution of trust property,’

paying ‘due regard’ to the ‘respective interests’ of each.”) (quoting D.C. CODE § 19-1308.3)

(modifications omitted).

       As for remedies, “[i]t is well established that a trustee is accountable in damages for

breaches of trust.” Cobell v. Babbitt, 52 F. Supp. 2d 11, 24-25 (D.D.C. 1999). Thus, Plaintiffs are

likely to prevail on their claim that the Laogai Defendants owe damages to the trust’s

humanitarian purpose.

               5.       Plaintiffs are likely to prevail on their claim to modify and remove the
                        LRF’s status as a beneficiary of the trust.

       Plaintiffs are also likely to prevail on their claim to modify and remove the LRF’s status

as a beneficiary of the trust. This Court held that, “based on the text of the settlement agreement

and Yahoo’s public statements,” it was plausible that the trust was created “to help Chinese

dissidents who are imprisoned based on their online activity.” Dkt. 93 (Mem. Op. and Order) at

32. It further held that it was plausible that “Yahoo sought to limit the portion of the Fund that

would go to cover the overhead expenses of Wu and the LRF.” Id. It further held that it was

plausible that “only 4 percent of the Fund’s initial $17.3 million went to its charitable purpose,

while the LRF and Wu used well over $10 million for their own purposes.” Id. And, it held that it


                                                  19
         Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 25 of 33




was plausible that “[t]his alleged misuse of the Fund was a circumstance not anticipated by

Yahoo as the settlor, and modification of the trust to prevent further depletion of the money by

the LRF may further the humanitarian purpose of the trust.” Id.

         Now that limited discovery is underway, it is clear that the foregoing is not just plausible,

but probable. Yang’s email to Wu emphasizing that “most of the Fund [should] go to

humanitarian and legal help for dissidents, and not to the [LRF’s] operating expenses[,]” Ex. 4 at

YAHOO_PROD_0000922, leaves little room for doubt that the current state of affairs—as

reflected in the Laogai Defendants’ tax records in black and white—is the exact opposite of what

Yahoo anticipated. And there is virtually no chance that additional discovery will somehow

reveal that, in fact, Yahoo wanted the LRF to spend the bulk of the Fund on itself, contra Yang’s

email.

         Given all this, Plaintiffs are likely to prevail on their claim to modify the trust to remove

the LRF’s status as a beneficiary of the Fund. (Indeed, a preliminary modification of the trust in

this way is in some ways the essence of this motion.) Certainly, it is difficult to imagine how the

LRF might prevail on this claim as discovery proceeds. For example, it is difficult to imagine

that discovery will reveal that Yahoo in fact intended that the LRF spend the bulk of the $17.3

million on the LRF, as opposed to on the trust’s humanitarian purpose.

         For the foregoing reasons, Plaintiffs are likely to prevail on the merits of their request that

the trust’s remaining assets be spent on the trust’s humanitarian purpose, and on their request that

the Laogai Defendants pay damages for their breaches of that purpose.

         B.     The trust’s humanitarian purpose is likely to suffer irreparable harm in the
                absence of preliminary relief.

         Because the Laogai Defendants have no meaningful revenue outside of trust assets, the

trust’s humanitarian purpose will suffer irreparable harm absent preliminary relief. Indeed,


                                                   20
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 26 of 33




Plaintiffs seek damages for wrongful past and future spending to the detriment of that purpose.

Although the precise amount of damages is to be determined, it is at least in the several millions

of dollars. But as the above examination of the Laogai Defendants’ tax records makes clear,

there is no realistic prospect that they will be able to pay such a damages award. Their current

assets consist almost entirely, if not entirely, of trust assets. They have no apparent willingness or

ability to engage in fundraising. Meanwhile, they seem intent on continuing to spend trust assets

for their own benefit—including on their legal fees in this litigation. Given all this, it is clear that

absent preliminary relief, “plaintiffs [will] not [be able to] obtain the main relief they seek”—the

restoration of wrongfully depleted assets to the trust’s humanitarian purpose—such that “the

harm that the court [is being asked to] enjoin[] [is] both imminent and irreparable.” Y.M.C.A.,

484 A.2d at 593.

        This is true even though the harm Plaintiffs is trying to prevent is principally in the nature

of monetary loss, because “monetary loss is an irreparable harm ‘where the defendant would

become insolvent or otherwise judgment-proof prior to the conclusion of litigation[.]’” Sprint

Sols., Inc. v. Mobile Now, Inc., No. CV 19-3752 (JDB), 2020 WL 136285, at *8 (D.D.C. Jan. 13,

2020) (quoting Carabillo v. ULLICO Inc. Pension Plan & Tr., 355 F. Supp. 2d 49, 55 (D.D.C.

2004). aff’d sub nom. Carabillo v. Ullico Inc., 198 F. App’x 1 (D.C. Cir. 2006)). See also, e.g.,

Elliot v. Kiesewetter, 98 F.3d 47, 58 (3d Cir. 1996) (irreparable harm exists where injunction “is

necessary to prevent the consumption, dissipation or fraudulent conveyance of the assets that the

party pursuing the [injunction] seeks to recover in the underlying litigation”); Hudson Nat. Bank

v. Shapiro, 695 F. Supp. 544, 550 (S.D. Fla. 1988) (“If the accounts are not enjoined, the funds

will most likely be dissipated, the BANK will be unable to regain its res, and the fraud on the

BANK, and the public, will continue.”); In re Focus Media Inc., 387 F.3d 1077, 1086 (9th Cir.



                                                  21
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 27 of 33




2004) (evidence that disputed assets were being dissipated “raise[d] the specter of irreparable

harm” justifying preliminary injunction).

        Indeed, the evidence suggests that the Laogai Defendants are already unable to pay

damages for past breaches, given that they obviously cannot use remaining trust assets to pay

such damages.13 Thus, even if the Laogai Defendants’ future spending will not be funded by trust

assets, the trust’s humanitarian purpose would still suffer irreparable harm absent preliminary

relief. The fact that the Laogai Defendants’ future spending will be funded by trust assets—and

will thus deepen their breaches of trust (to the extent such spending is non-humanitarian)—

doubly entitles Plaintiffs to preliminary relief.

        Indeed, this Court was confronted with a factually similar situation in Sprint. There,

Judge Bates held that irreparable harm existed “because Mobile Now has already spent

approximately $7 million of the $11.2 million mistaken payment.” No. CV 19-3752 (JDB), 2020

WL 136285, at *7. Thus, Judge Bates found a “strong indication” of future dissipation

constituting irreparable harm. Additionally, Judge Bates found that irreparable harm existed

because absent an injunction, an award requiring the defendant to “return the $11.2 million”

would be an “empty victory.” Id.

        So too here. The Laogai Defendants have already spent the bulk of the monies traceable

to the Fund, and have no apparent intention of stopping. Nor do the Laogai Defendants do not

seem willing or able to fundraise or generate non-trust revenue. Instead, they seem intent on



13
  That is, unless the Court finds that proportion of the $17.3 million Fund that should have been
spent on the trust’s humanitarian purpose is less than whatever remains of monies traceable to
the Fund at the time of judgment. But given that only about $700,000 has been spent on that
purpose, and given that only around $6 million traceable to the Fund seems to remain, that is
exceedingly unlikely—especially in light of emerging evidence about Yahoo’s and Yang’s
contemplated allocation of Fund spending.

                                                    22
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 28 of 33




dissipating trust assets on all manner of spending other than the trust’s humanitarian purpose,

including their legal fees in this action. As such, absent an injunction requiring them to spend

trust assets only on the trust’s humanitarian purpose, a post-litigation judgment requiring them to

pay damages to that purpose is likely to be an empty victory. Thus, irreparable harm exists.

       C.      The balance of harms are in Plaintiffs’ favor.

       The requested injunction does little more than require that trust spending comply with the

trust’s humanitarian purpose. As such, there is little basis to conclude that the injunction would

cause any harm to Defendants.

       To be sure, the Laogai Defendants may complain that the injunction would prevent them

from paying their lawyers in this litigation. But Plaintiffs are not seeking an injunction to prevent

the Laogai Defendants from paying their lawyers. Plaintiffs are only seeking an injunction to

require that the Laogai Defendants spent trust assets on the trust’s humanitarian purpose. Non-

trust assets are beyond the scope of Plaintiffs’ motion, and Plaintiffs have no objection to or

interest in what the Laogai Defendants do with non-trust assets.

       More to the point, to the extent the Laogai Defendants argue they would be harmed by

the injunction because they do not have non-trust assets that they could use to pay their lawyers,

that should not be viewed as a cognizable harm. For one, it would be a “harm” largely of the

Laogai Defendants’ own making, given that there is nothing stopping them from trying to

fundraise their legal expenses, which they are apparently unwilling to do. More fundamentally,

unless the Laogai Defendants can show that they are entitled to use the trust to pay their legal

expenses, it would be putting the cart before the horse to deem their inability to do so a “harm.”

       Indeed, given that the Laogai Defendants continue to dispute even the existence of a trust,

see Dkt. 100 at 1 (Laogai Defs.’ Answer ¶ 3) (“Defendants specifically deny that the Settlement

created a trust as alleged.”), they are estopped from arguing that the trust entitles them to such
                                                 23
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 29 of 33




spending. E.g., Lofchie v. Washington Square LTD, 580 A.2d 665, 668 (D.C. 1990) (“The

independent doctrine of judicial estoppel precludes a litigant from playing fast and loose with a

court of justice by changing his position according to the vicissitudes of self-interest, for such

conduct is an affront to judicial dignity.”); Porter Novelli, Inc. v. Bender, 817 A.2d 185, 188

(D.C. 2003) (applying the doctrine of judicial estoppel to prevent a litigant from “taking one side

of an issue at trial and saying the opposite on appeal”).

        In fact, Plaintiffs have not been able to find a single case in which a court permitted a

defendant who denied either the existence of a trust or their status as trustees to nevertheless

claim that they are entitled to use trust assets to defend breach of trust claims against them. To

the contrary, trust law makes clear that, even when a trustee defendant does not adopt the

egregious tactic of denying the existence of a trust, a trustee who has committed a breach of trust

is ordinarily not entitled to indemnification. E.g., RESTATEMENT (THIRD) OF TRUSTS § 88 (when

a “trustee is found to have committed a breach of trust, indemnification is ordinarily

unavailable”); C S Nat. Bank v. Haskins, 254 Ga. 131, 143 (1985) (“While a trustee may be

entitled to attorney fees incurred in the protection and preservation of the estate, he is not entitled

to charge the trust estate with fees for defending his own maladministration against the justifiable

complaint of the beneficiaries.”) (internal quotation marks and modification omitted); In re

Trusteeships Under Will of Drake, 195 Minn. 464, 468–69 (1935) (“As already pointed out, the

trustee by refusing to concede his liability on the $2,500 mortgage item in effect brought on this

litigation. To hold that he was entitled to his fees and attorneys’ fees for carrying on the

litigation, although as defendant, is not justified. To say to a trust beneficiary that even if he

succeeds in [establishing a breach of trust] he must nevertheless pay the trustee’s attorneys’ fees

and the trustee’s fees for contesting the [breach] is unreasonable. In effect it amounts to this:



                                                  24
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 30 of 33




That a beneficiary, who has cause to have the account of his trustee surcharged in a substantial

amount, can be called upon by the trustee to face the prospect that, if he wants to litigate the

question of the trustee’s liability, he will have to pay not only his own but the trustee’s attorneys’

fees and the trustee’s fees for contesting the claim, even if the beneficiary succeeds in the

action.”); Allard v. Pacific Nat’l Bank, 99 Wn. 2d 394, 407 (Wash. 1983) (“a trial court abuses

its discretion when it awards attorney fees to a trustee for litigation caused by the trustee's

misconduct”); Terry v. Conlan, 131 Cal. App. 4th 1445, 1464 (2005) (“Sholly has not

participated in this litigation as a neutral trustee to defend the trust and protect its assets; rather,

she has consistently pursued her own interests and those of her siblings, to the detriment of Ione.

As such, she must bear her own costs in this litigation, rather than be reimbursed from the

trust.”).

        Such a rule makes sense. Otherwise, a perverse incentive would be created where

defendants could totally deplete trust assets on litigating the existence of a trust, only to turn

around and say that they were entitled to do so under trust law when they lose on that issue.

        Thus, even if the Laogai Defendants could simultaneously disclaim the existence of a

trust when it comes to their liability and rely on the existence of a trust when it comes to their

legal fees—and they cannot under the doctrine of judicial estoppel—the normal operation of

trust law would still prohibit them from spending trust assets on their defense in this action. This

is doubly true of the LRF, which is spending trust assets to prevent its removal as both a

beneficiary and as a trustee. E.g., Dkt. 93 (Mem. Op. and Order) at 32-33 (holding that Plaintiffs

had plausibly alleged “misuse of the Fund” by the LRF warranting its potential removal as a

beneficiary, as well as “serious breaches of the Fund’s humanitarian purpose” warranting its

removal as trustee).



                                                   25
       Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 31 of 33




       Given the lack of any plausible basis to conclude that the Laogai Defendants are entitled

to spend trust assets on their legal fees in this action, the fact that an injunction might prevent

them from doing so should not be considered a “harm” that needs to be balanced. As such, the

balance of harms also favors an injunction.

       D.      The public interest favors a preliminary injunction.

       Finally, the public interest favors a preliminary injunction. Given that the trust’s

humanitarian purpose is ultimately meant to benefit freedom of expression on the internet—

which is self-evidently to the public’s benefit—preliminarily requiring that the trust’s assets be

spent on that purpose cannot but advance the public interest. Moreover, there is evidence that

further spending on the Laogai Defendants’ non-humanitarian purposes—including its legal

expenses here—would not advance the public interest, given the low reputation of the Laogai

Defendants in the community of Chinese human rights activists. Dkt. 64 at 30 (2nd Am. Compl.

¶ 75 n. 4) (citing New York Times article regarding the “tarnished legacy” of Harry Wu and the

LRF owing to the misconduct that is the subject of this action). Thus, it is in the public interest to

issue a preliminary injunction.

V.     CONCLUSION

       This Court should issue a preliminary injunction requiring that trust assets be spent only

on the trust’s humanitarian purpose of providing humanitarian and legal assistance to Chinese

dissidents imprisoned for online dissent.14




14
   If such an injunction will threaten the trust in some other way, such as by putting trust assets at
risk of liability to innocent third parties, Plaintiffs are open to a more tailored injunction aimed at
avoiding such an outcome. But given the Laogai Defendants’ litigation position that no trust
exists, and given that discovery is currently limited to that issue, Plaintiffs have not been able to
gather the necessary information about the trust to know whether and to what extent such risks
exist.

                                                  26
     Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 32 of 33




Dated: July 2, 2021             NORTH RIVER LAW PLLC
                                /s/ Times Wang
                                Times Wang (D.C. Bar 1025389)
                                1300 I Street NW, Suite 400E
                                Washington, DC 20005
                                Telephone: (202) 838-6489
                                twang@northriverlaw.com

                                SLARSKEY LLC
                                David Slarskey (admitted pro hac vice)
                                Evan Fried (admitted pro hac vice)
                                420 Lexington Ave., Suite 2525
                                New York, NY 10170
                                Telephone: (212) 658-0661
                                dslarskey@slarskey.com
                                efried@slarskey.com

                                Counsel for Plaintiffs




                                    27
        Case 1:17-cv-00635-RDM Document 109 Filed 07/02/21 Page 33 of 33




                                CERTIFICATE OF SERVICE

        I certify that I served the foregoing document on counsel of record by email on July 2,

2021.

                                                     /s/ Times Wang
                                                     Times Wang




                                                28
